690 S.E.2d 528 (2010)
STATE
v.
Douglas Wayne WHITAKER.
No. 21A10.
Supreme Court of North Carolina.
January 22, 2010.
Bruce T. Cunningham, Jr., Southern Pines, for Douglas Whitaker.
E. Michael Heavner, Assistant Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 12th of January 2010 by Defendantr-Appellant for extension of time to file brief until Petition for Discretionary Review and Notice of Appeal (Constitutional Question) are ruled upon:
"Motion Allowed by order of the Court in conference this the 22nd of January 2010."
Defendant-Appellant shall have up to and including the 31st day of December 1969 to file and serve his/ her brief with this Court.